Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-5, 8-10, and 12-14 are currently pending.  Claims 1-3 and 8-10 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 4, 5, and 12-14 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-5 and 8-10) in the reply filed on Nov. 15, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species:
Inflammatory disorder: acute kidney injury
In the reply, applicants have stated that claims 1-3 and 8-10 read on the elected species.  Thus, claims 4-5 are withdrawn as being directed to non-elected species, and claims 1-3 and 8-10 will be examined further on the merits of the claims.  

Information Disclosure Statement


Abstract
The abstract of the disclosure is objected to because the abstract refers to "a compound of Formula 1", but does not actually provide Formula 1.  Formula 1 should be inserted as part of the abstract so that the abstract is self-contained and to improve readability and informational content of the abstract.  37 CFR  1.72(b) states that: "…The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure."  A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to which the claims are directed.  New matter is not permitted in the revised abstract.  Correction is required.  See MPEP § 608.01(b).  

Specification
The specification is objected to because the quality of many of the chemical structures is poor and details of the structures are difficult to discern.  For example, see the chemical structures on pgs. 2, 3 (top structure), 4 (top structure), 5, 10, 15, and 16 (bottom 2 structures).  These chemical structures should be replaced with chemical structures of higher quality that are legible and clear.  Appropriate correction is required.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the quality of the chemical structures recited in these claims is poor, and details of the structures are .  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOUCK (US 2012/0270804; Pub. Oct. 25, 2012).  
Houck discloses cyclosporine compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Houck discloses Formula (I) where R1 = NR5R6 (where R5 and R6 are both methyl); R2 = isobutyl; R3 = (E)-2-butenyl; R4 = ethyl ([0009]-[0014]).  Houck teaches these compounds have anti-inflammatory properties, and teaches their use in treating ocular inflammatory conditions ([0004]-[0006], [0008], [0112], [0174]).  
Regarding claims 8-9, Houck teaches the dosage administered to a subject is typically 0.140 mg/kg to 3 mg/kg of the subject's body weight, based on weight of the active compound ([0116]).  

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELLMERER-MÜLLER (US 6,583,265; Issued Jun. 24, 2003; on IDS).  
Ellmerer-Müller discloses cyclosporine compounds (title; abstract), said compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Ellmerer discloses Formula (I) where A = (L)-alpha-N-methylamino-betahydroxy acid having an (E)-2-butenyl side chain (Formula II); B = alpha-aminobutyric acid; C = substituted sarcosine where X is O—R3, where R3 = substituted lower alkyl (Formula III); D = N-methyl-leucine; E = valine; F = N-methyl-leucine; G = alanine; H = D-alanine; I = N-methyl-leucine; K = N-methyl-leucine; L = N-methyl-valine (col. 2, line 15 to col. 3, line 38).  Ellmerer-Müller teaches these compounds have anti-inflammatory properties, and can be used to treat inflammatory diseases and ischemia and reperfusion injury (col. 1, lines 24-30; col. 5, line 58 to col. 6, line 10; col. 28, lines 40 -67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over HOUCK (US 2012/0270804; Pub. Oct. 25, 2012), ELLMERER-MÜLLER (US 6,583,265; Issued Jun. 24, 2003; on IDS), and PADANILAM (US 2014/0050728; Pub. Feb. 20, 2014).  
Houck discloses cyclosporine compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Houck discloses Formula (I) where R1 = NR5R6 (where R5 and R6 are both methyl); R2 = isobutyl; R3 = (E)-2-butenyl; R4 = ethyl ([0009]-[0014]).  Houck teaches these compounds have anti-inflammatory properties, and teaches their use in treating ocular inflammatory conditions such as uveitis ([0002], [0004]-[0006], [0008], [0112], [0174]; claim 13).  
Ellmerer-Müller discloses cyclosporine compounds (title; abstract), said compounds corresponding to instant Compound 1 (title; abstract).  Specifically, Ellmerer discloses Formula (I) where A = (L)-alpha-N-methylamino-betahydroxy acid having an (E)-2-butenyl side chain (Formula II); B = alpha-aminobutyric acid; C = substituted sarcosine where X is O—R3, where R3 = substituted lower alkyl (Formula III); D = N-methyl-leucine; E = valine; F = N-methyl-leucine; G = alanine; H = D-alanine; I = N-methyl-leucine; K = N-methyl-leucine; L = N-methyl-valine (col. 2, line 15 to col. 3, line 38).  Ellmerer-Müller teaches these compounds have anti-inflammatory properties, and can be 
Houck and Ellmerer-Müller do not expressly teach the treatment of acute kidney injury (AKI) (elected species).  However, it would have been prima facie obvious to one of ordinary skill in the art to have used a known anti-inflammatory compound, such as those of Houck and Ellmerer-Müller to treat AKI.  
For instance, Padanilam discloses methods for inhibiting cyclophilins for the treatment of, inter alia, AKI (title; abstract; [0008]; claims 17, 21, 23, 24, 27, 28).  Padanilam teaches approximately 50% of all cases of AKI result from renal ischemia-reperfusion injury ([0008]).  Thus, by treating ischemia reperfusion injury with the compounds as taught by Ellmerer-Müller, one would be treating AKI about 50% of the time.  However, Padanilam further teaches that cyclophilin D (CypD) has a key role in renal dysfunction.  Inhibition of cyclophilin D using pharmacological approaches is expected to provide an effective approach to the treatment of kidney disorders and, in particular, to lead to a reduction in the mortality and morbidity associated with human AKI ([0052]-[0053]).  Padanilam additionally teaches that cyclosporine compounds (including cyclosporine derivatives bind to CypD ([0004], [0021], [0030], [0080]-[0084]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known anti-inflammatory compound, such as those of Houck and Ellmerer-Müller to treat AKI.  One would have been motivated to do so, and would have had a high 

Conclusion
Claims 1-3 and 8-10 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658